Prince, J.
These actions are to recover compensation under two policies of insurance which provide compensation for disability arising from total and permanent disability.
The right of plaintiff to recover as fixed by the policy is dependent on proof that the plaintiff has “ become totally and permanently disabled * * * so as to be prevented from engaging in any occupation and performing any work for compensation or profit ” and that such disability has continued for at least three months.
The proof is conclusive on the point that the plaintiff was not permanently disabled within the meaning of the policy. The plaintiff, according to the testimony of the doctor, was suffering *280with a dislocation of his right wrist with marked swelling and tenderness and a sprain of the right shoulder. Although the .plaintiff was treated for a period of three months yet there were no bones broken.
I am of the opinion that the injury complained of was not of that nature which was intended by • the meaning of the policy and does not come within the purview of the policy in question. Complaints dismissed on the merits.